Citation Nr: 0912008	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  06-18 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
prior to July 12, 2007 for a herniated disc, L5-S1, with 
degenerative disc spondylosis and degenerative arthritic 
changes.

2.  Entitlement to an evaluation in excess of 40 percent for 
a herniated disc, L5-S1, with degenerative disc spondylosis 
and degenerative arthritic changes.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1987 to May 1997.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2004 by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).

The Veteran requested a hearing at the RO in connection with 
the current claims.  In May 2008, the Veteran contacted VA 
and cancelled his request for a hearing.  Thus, the Veteran's 
request for a hearing is withdrawn.  38 C.F.R. § 20.704(d) 
(2008).


FINDINGS OF FACT

1.  Prior to July 12, 2007, the Veteran's service-connected 
back disability was manifested by objective medical evidence 
of painful limitation of motion, tenderness, weakness, and 
fatigability.  The Veteran also reported subjective symptoms 
of chronic low back pain, painful limitation of motion, 
numbness, radiating pain to the legs and groin, spasms, 
flare-ups, stiffness, and difficulty lifting, bending, 
squatting, standing, and getting dressed.   

2.  From July 12, 2007, the Veteran's service connected back 
disability was manifested by objective medical evidence of 
forward flexion of the thoracolumbar spine to 30 degrees, 
guarding, wincing, facial grimacing, and "slight" 
tenderness at L5-S1.  The Veteran also reported subjective 
symptoms of stiffness and "mild" pain, as well as 
occasional weakness, flare-ups, and difficulty with prolonged 
sitting or standing.  Ankylosis was not shown by the 
evidence.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for 
a herniated disc, L5-S1, with degenerative disc spondylosis 
and degenerative arthritic changes are not met for any time 
period covered by this appeal that is prior to July 12, 2007.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2008).

2.  The criteria for an evaluation in excess of 40 percent 
for a herniated disc, L5-S1, with degenerative disc 
spondylosis and degenerative arthritic changes are not met 
for any time period covered by this appeal.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5242 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran in this case contends that the condition of his 
service-connected back disability has worsened and that this 
decline warrants a higher disability evaluation.  The Veteran 
was originally granted service connection for mechanical low 
back pain with x-ray evidence of degenerative changes in a 
rating decision dated April 1998.  The RO evaluated the 
Veteran's back disability under 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 as 10 percent disabling, effective May 10, 1997.  

The RO continued the Veteran's 10 percent evaluation in the 
April 2004 rating decision currently on appeal.  During the 
pendency of this claim, the Veteran was awarded a temporary 
total disability rating in December 2006 following 
thoracolumbar intervertebral fusion surgery.  The RO assigned 
an effective date of July 14, 2006 for the temporary total 
rating.  Effective September 1, 2006, the RO re-evaluated the 
Veteran's service-connected back disability under 38 C.F.R. § 
4.71a, Diagnostic Code 5242 (degenerative arthritis of the 
spine) and assigned a 10 percent evaluation.  In August 2008, 
the RO increased the Veteran's disability evaluation to 40 
percent, effective July 12, 2007.

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by military service and the residual conditions in 
civilian occupations.  38 U.S.C.A.§ 1155 (West 2002); 38 
C.F.R. §§ 3.321(a), 4.1 (2008).

The present level of disability is of primary concern where, 
as here, an increase in an existing disability rating based 
on established entitlement to compensation is at issue.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  Generally, "pyramiding," the 
evaluation of the same disability, or the same manifestation 
of a disability, under different diagnostic codes, is to be 
avoided.  38 C.F.R. § 4.14 (2008).  A single evaluation will 
be assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.

A decision of the United States Court of Appeals for Veterans 
Claims (Court) has held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  Based upon 
the guidance of the Court in Hart, the Board has considered 
whether staged ratings are appropriate in this instance, 
however, the evidence does not show a variance in the signs 
and symptoms during the claim period such that staged ratings 
are for application beyond that which was assigned by the RO. 

The Veteran's claim for an increased rating was received on 
September 30, 2003, immediately following an amendment to the 
applicable regulations.  See 68 Fed. Reg. 51454- 51456 (Aug. 
27, 2003) (effective September 26, 2003).  Effective 
September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under the General Formula for Diseases and 
Injuries of the Spine (General Formula), unless the 
disability is rated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(renumbered as Diagnostic Code 5243) (Formula Based on 
Incapacitating Episodes).

The amended regulations established new diagnostic codes for 
the various spine disabilities and are codified at 38 C.F.R. 
§ 4.71a (2008).  Other than a disability involving IVDS, the 
different disabilities are evaluated under the same rating 
criteria.  The new diagnostic codes are as follows:

Diagnostic Code 5235, Vertebral fracture 
or dislocation; Diagnostic Code 5236, 
Sacroiliac injury and weakness; 
Diagnostic Code 5237 Lumbosacral or 
cervical strain; Diagnostic Code 5238 
Spinal stenosis; 
Diagnostic Code 5239 Spondylolisthesis or 
segmental instability;  
Diagnostic Code 5240 Ankylosing 
spondylitis; Diagnostic Code 5241 Spinal 
fusion;  
Diagnostic Code 5242 Degenerative 
arthritis of the spine (see also 
diagnostic code 5003); 
Diagnostic Code 5243 Intervertebral disc 
syndrome.

Under the new General Rating Formula for Diseases and 
Injuries of the Spine, (For diagnostic codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes): with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  A 20 
percent evaluation is provided for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
assigned for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is assigned 
where there is evidence of unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
assigned for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a.

In addition, several notes outline additional guidance for 
applying the new rating formula. 

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The normal combined range of motion of 
the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2).  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability. 

Under Diagnostic Code 5243, IVDS is evaluated either on the 
total duration of incapacitating episodes over the past 12 
months or by using the General Formula, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  An evaluation of 60 
percent, the maximum schedular rating, requires 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  An evaluation of 40 percent requires IVDS with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A 20 percent evaluation requires IVDS with incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  A 10 percent 
evaluation requires IVDS with incapacitating episodes having 
a total duration of at least one week but less than two weeks 
during the past 12 months.  

In addition, several explanatory notes outline additional 
guidance for applying the IVDS regulations:

Note (1): For purposes of evaluations 
under diagnostic code 5243, an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.

Note (2): If intervertebral disc 
syndrome is present in more than one 
spinal segment, provided that the 
effects in each spinal segment are 
clearly distinct, evaluate each segment 
on the basis of incapacitating episodes 
or under the General Rating Formula for 
Diseases and Injuries of the Spine, 
whichever method results in a higher 
evaluation for that segment.   

Plate V provides a pictorial of the normal range of motion 
for the thoracolumbar spine.  See 38 C.F.R. § 4.71a, Plate V 
(2008).  

The Court has also emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation due to pain which is supported by 
adequate pathology and evidenced by the visible behavior of 
the Veteran undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40.  The factors of disability 
reside in the reduction of normal excursion of movements in 
different planes, weakened movement, excess fatigability, 
swelling and pain on movement.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45.  It is the intention of the rating schedule 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimal compensable rating for the joint.  38 C.F.R. § 4.59 
(2008).

Factual Background and Analysis
 
The Board has reviewed the evidence of record in this case.  
In March 2003, the Veteran presented to a VA medical facility 
for treatment of chronic low back pain.  The Veteran 
indicated at that time that his pain had increased over the 
previous two days and that his prescribed medications were 
ineffective in treating his pain.  The Veteran reported 
having numbness and tingling in his legs, but denied any 
urinary problems.  No motor or sensory deficits were noted on 
physical examination.  The impression was low back pain 
"with disc problem."

The Veteran was afforded a magnetic resonance imaging (MRI) 
scan of his spine at a VA medical facility in April 2003 
after reporting subjective symptoms of increased low back 
pain and radiculopathy in the left leg.  The MRI was 
interpreted to show evidence of a "moderate size" 
posterolateral herniated disc at L5-S1.  That same month, the 
Veteran was prescribed use of a transcutaneous electrical 
nerve stimulation (TENS) unit to manage his back symptoms.

The Veteran sought additional care at a VA pain clinic in 
July 2003.  The Veteran reported having chronic, stabbing low 
back pain with a "burning" sensation in his left leg.  The 
Veteran also indicated that he experienced intermittent 
numbness and weakness in his left leg, and that his symptoms 
were exacerbated by standing for long periods of time.  The 
Veteran stated that he worked as an airport screener for 
approximately one year.  Upon physical examination, the 
examiner described the Veteran's gait as "strong and 
stable" without obvious difficulty or discomfort.  The 
Veteran did not use any mobility devices at that time.

The Veteran was afforded a VA Compensation and Pension (C&P) 
examination in November 2003.  The Veteran reported having 
chronic, continuous low back pain since discharge from 
service.  The Veteran occasionally used a cane for 
ambulation, and noted intermittent left leg weakness or 
numbness.  The Veteran denied having flare-ups, unsteadiness, 
bowel/bladder complaints, problems completing activities of 
daily living (ADLs), or a history of falls.  The Veteran's 
symptoms were exacerbated by bending and relieved with 
Methadone.

Upon physical examination, curvature of the spine, gait, and 
posture were normal.  Range of motion testing of the 
thoracolumbar spine was to 90 degrees on forward flexion, 30 
degrees on extension, 30 degrees on lateral flexion, and 45 
degrees on rotation.  No evidence of pain was noted on range 
of motion testing, but the examiner observed grimacing on 
forward flexion.  No evidence of atrophy, spasm, or sensory 
deficit was found, and the examiner determined that there was 
no evidence of pain, fatigue, weakness, or lack of endurance 
with repetitive movements.  There were no sensory deficits or 
atrophy in the lower extremities and straight leg raises were 
negative.  Deep tendon reflexes in the ankles and knees were 
2+ bilaterally.  The impression was moderate herniated disc 
at L5-S1.

The Veteran sought additional care at a VA medical facility 
in June 2004.  The Veteran reported sudden onset of 
increasingly worse low back pain two days prior to this 
appointment.  The Veteran stated that he had radiating pain 
and tingling to the left leg and left leg weakness.  He 
denied having bowel/bladder incontinence.  The examiner noted 
evidence of tenderness upon physical examination, but found 
no spasm, pain on palpitation, or sciatic notch tenderness.  
Straight leg raise was positive on the left.  The impression 
was exacerbation of low back pain. 

The Veteran submitted a statement to VA in July 2004 in 
support of his claim.  In particular, the Veteran indicated 
that his service-connected back disability was manifested by 
chronic pain, weakness, spasms, flare-ups, stiffness, 
limitation of range of motion, and difficulty lifting, 
bending, standing, and getting dressed.  The Veteran obtained 
some relief from these symptoms with "shots."

The Veteran was afforded another VA C&P examination in 
September 2004.  The Veteran reported having continuous, 
sharp low back pain without radiation as well as occasional 
numbness in the right thigh.  The Veteran denied having 
flare-ups, weakness, bowel/bladder complaints, unsteadiness, 
or a history of falls.  The Veteran occasionally used a cane 
for ambulation, but reported no problems with completing his 
ADLs.  It was noted that the Veteran worked as an airport 
security screener, and that his back disability made it 
difficult to lift, squat, bend, and inspect passengers or 
their bags as required by his job description.
    
Upon physical examination, the Veteran's spine and posture 
was normal.  Range of motion testing of the thoracolumbar 
spine revealed forward flexion to 75 degrees, extension to 25 
degrees, lateral flexion to 20 degrees, and rotation to 20 
degrees.  The Veteran reported pain and tenderness with these 
movements.  A neurological examination was normal and no 
evidence of atrophy, sensory loss, muscle wasting, spasms, or 
motor impairment was found.  Straight leg raises were 
negative and the deep tendon reflexes in the ankles and knees 
bilaterally were 2+.  However, the examiner observed evidence 
of weakness and fatigability on forward flexion.  It was 
noted that the Veteran had no incapacitating episodes during 
the past 12 months.  The impression was moderate disc 
herniation L5-S1; intermittent right sciatica, right lower 
extremity; and degenerative disc spondylosis.

In August 2005, the Veteran underwent another VA C&P 
examination.  The Veteran reported having continuous, chronic 
low back pain with some radiation of pain to the right groin.  
The Veteran denied having numbness, flare-ups, weakness, 
bowel/bladder complaints, unsteadiness, or a history of 
falls.  The Veteran did not use any assistive devices such as 
a cane or back brace.  The Veteran's symptoms did not affect 
his ability to perform ADLs, but he indicated that he had 
difficulty sitting, bending, and lifting.  The Veteran stated 
that these limitations interfered with his job as an airport 
screener. 

Upon physical examination, the Veteran's spine curvature, 
posture, and gait were normal.  Range of motion testing of 
the thoracolumbar spine revealed forward flexion to 70 
degrees, extension to 25 degrees, lateral flexion to 22 
degrees, and rotation to 25 degrees.  The Veteran reported 
painful motion on forward flexion.  The examiner found no 
objective evidence of painful motion, spasm, weakness, 
tenderness, atrophy, or ankylosis.  The examiner noted the 
Veteran's complaints of pain radiating to the groin, but 
straight leg raises were negative and sensory and motor 
examinations were normal.  The examiner also concluded that 
the Veteran was not additionally limited by pain, 
incoordination, fatigue, weakness, or lack of endurance 
following repetitive movements.  It was noted that the 
Veteran had not had any incapacitating episodes during the 
past 12 months.  The impression was herniated disc at L5-S1 
with local degenerative disc spondylosis and degenerative 
arthritis.  

Associated with the claims file is an October 2005 letter 
from the Veteran's employer.  Specifically, the letter 
indicated that the Veteran requested the opportunity to 
perform certain duties at a baggage checkpoint.  It was noted 
that following a "prolonged absence," the Veteran was 
previously assigned only to work in the passenger screening 
area.  The letter also requested that the Veteran provide 
medical documentation of the nature and severity of his back 
disability.  

In a response letter dated February 2006, a VA physician 
provided the requested information and indicated that the 
Veteran had a herniated disc at L5-S1 with chronic back pain.  
According to the physician, the condition was managed with 
pain medications, however, the Veteran was prone to 
occasional exacerbations caused by lifting, bending, and 
standing in place for a prolonged period of time.  
Specifically, the physician found that the Veteran could not 
pick up a 40-pound object off of the ground from a standing 
position and transfer the object eight feet to a tabletop 36 
inches in height without assistance 12 times in 30 minutes.  
It was also noted that the Veteran had some difficulty 
standing for a period of up to three hours without sitting.  
The physician also indicated that there was no cure for the 
Veteran's condition. 
A March 2006 VA MRI was interpreted to show degenerative 
changes in the Veteran's lower lumbar spine.  The radiologist 
also stated that disc extrusion at L5-S1 may have caused some 
compression on the left S1 nerve root.

The Veteran subsequently received notice in May 2006 of his 
employer's proposal to terminate the Veteran's employment at 
the airport because he was unable to meet the physical 
requirements and duties as a security officer due to his back 
disability. (Emphasis added). 

A July 2006 VA lumbar spine x-ray showed evidence of limited 
anterior flexion with adequate posterior extension.  There 
was also evidence of disc narrowing at L5-S1 similar to a 
previous x-ray.  That same month, the Veteran underwent 
thoracolumbar intervertebral fusion surgery at a VA medical 
facility.  

Approximately one month after the surgery, in August 2006, 
the Veteran returned to VA for a follow-up appointment.  At 
that time, the Veteran reported improved back pain symptoms, 
including a complete resolution of the previously complained 
of lower extremity numbness and weakness.  The Veteran also 
stated that he was able to walk pain-free and that he still 
worked at the airport as a screener.  Upon physical 
examination, the examiner noted that the Veteran's lumbar 
spine scar was healed without evidence of erythema, warmth, 
swelling, or tenderness.  The Veteran's gait, as well as a 
neurological examination, was normal.  The impression was 
chronic low back pain, status-post lumbar surgery, among 
other conditions.

The Veteran was afforded another VA C&P examination in July 
2007.  The Veteran stated that his back condition improved 
since the surgery, and that he was able to walk longer 
distances without difficulty and participate in leisure 
activities.  The Veteran described his back pain as "mild," 
but reported exacerbations with prolonged sitting or standing 
for 30 minutes.  The Veteran also indicated that he 
experienced continuous stiffness and flare-ups.   He reported 
episodes of right leg weakness two times since surgery.  He 
denied radiating pain or use of a cane or brace, and stated 
that he missed less than one week of work since the surgery.

Upon physical examination, the Veteran's spinal contour, 
posture, and gait were normal.  Range of motion testing of 
the thoracolumbar spine was to 30 degrees on forward flexion 
(with pain from 15 to 30 degrees) and to 28 degrees on 
extension (with pain from 22 to 28 degrees).  Right lateral 
flexion was to 30 degrees (with pain from 10 to 30 degrees), 
while left lateral flexion was to 26 degrees (with pain from 
10 to 26 degrees).  The Veteran had right/left rotation to 30 
degrees (with pain from 10 to 30 degrees).  The examiner 
observed evidence of guarding, wincing, and facial grimacing 
as well as "slight" tenderness at L5-S1.  No evidence of 
ankylosis,  atrophy, or abnormal muscle tone was found.  A 
sensory examination was normal.  The examiner further noted 
that the Veteran's reduced range of motion was not normal 
based on age, body habitus, and other factors.  However, 
there was no evidence of additional loss of range of motion 
secondary to pain, weakness, lack of endurance, or 
incoordination on repetitive movements.  The Veteran reported 
that he had no incapacitating episodes.  The impression was 
herniated disc L5-S1, status-post laminectomy and fusion with 
degenerative disc spondylosis and degenerative disc changes.

In evaluating the Veteran's orthopedic disability, the Board 
finds that there is no basis for an evaluation in excess of 
10 percent for any period of time covered by this appeal that 
is prior to July 12, 2007.  

As noted above, a 20 percent evaluation is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, a combined range of 
motion of the thoracolumbar spine of not greater than 120 
degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  See 38 
C.F.R. § 4.71a.

The Veteran was afforded numerous VA C&P examinations in 
conjunction with this claim in November 2003, September 2004, 
and August 2005.  Range of motion testing on forward flexion 
during these examinations was to 90 degrees, 75 degrees, and 
70 degrees respectively, with objective clinical evidence of 
painful motion, weakness, and/or fatigability.  Since these 
measurements are greater than 60 degrees, and there was no 
additional range of motion lost due to factors such as pain, 
weakness, and fatigue, a disability evaluation of 20 percent 
is not warranted based on that portion of the rating 
criteria.  

The combined range of motion of the thoracolumbar spine is 
the sum of the measurements for forward flexion (90 degrees), 
extension (30 degrees), right and left lateral flexion (30 
degrees each), and right and left rotation (30 degrees each).  
See 38 C.F.R. § 4.71a, Note 2.  The normal combined range of 
motion for the thoracolumbar spine is 240 degrees.  Id.  The 
combined range of motion of the Veteran's thoracolumbar spine 
at the time of the November 2003 VA C&P examination was 270 
degrees, while the combined range of motion in September 2004 
was 180 degrees.  The combined range of motion of the 
Veteran's thoracolumbar spine in August 2005 was 189 degrees.  
Since the combined ranges of motion of the thoracolumbar 
spine during these examinations was greater than 120 degrees, 
a disability evaluation of 20 percent is not warranted based 
on that portion of the rating criteria.  

Similarly, there is no evidence of muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis for any period of time covered by this 
appeal that is prior to July 12, 2007.  The Board 
acknowledges that the Veteran self-reported symptoms of 
muscle spasm and guarding during the pendency of this claim 
and expressed his belief that these symptoms were related to 
his service-connected back disability.  The United States 
Court of Appeals for Veterans Claims (Court) has in the past 
held that lay testimony is competent regarding features or 
symptoms of injury or disease when the features or symptoms 
are within the personal knowledge and observations of the 
witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006).  However, the Court has also held that lay persons, 
such as the Veteran are not qualified to offer an opinion 
that requires medical knowledge, such as a diagnosis or an 
opinion as to the cause of a disability that may be related 
to service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir 2007) (holding that a layperson may provide 
competent evidence to establish a diagnosis where the lay 
person is "competent to identify the medical condition").  
Here, the Veteran is capable of reporting symptoms such as 
muscle spasms or guarding, but the Veteran is not competent 
(i.e., professionally qualified) to offer an opinion as to 
the cause of these claimed conditions or their relationship 
to his service-connected back disability, if any.  Moreover, 
VA C&P examinations conducted in November 2003, September 
2004, and August 2005 revealed no spine, gait, or posture 
abnormalities, and the examiners found no objective medical 
evidence of muscle spasms or guarding.  Thus, a disability 
evaluation of 20 percent is not warranted based on that 
portion of the rating criteria.  

The Board has considered whether the criteria set forth in 
Diagnostic Code 5243 for IVDS are applicable in this case.  
However, the Board notes that the medical evidence of record 
did not show that the Veteran experienced incapacitating 
episodes such that an increased evaluation was in order under 
this code provision for any period of time covered by this 
appeal prior to July 12, 2007.  Accordingly, the Board finds 
that the Veteran is not entitled to an evaluation in excess 
of 10 percent for any period of time covered by this appeal 
that is prior to July 12, 2007.

Effective July 12, 2007, the Veteran was awarded a 40 percent 
evaluation for his service-connected back disability.  See 
August 2008 rating decision.  The criteria for an evaluation 
in excess of 40 percent are contemplated only in certain 
circumstances, none of which are present here.  For instance, 
a 50 percent evaluation is warranted under the General 
Formula for unfavorable ankylosis of the entire thoracolumbar 
spine, while a 100 percent evaluation is warranted for 
unfavorable ankylosis of the entire spine.  A 60 percent 
evaluation is warranted under Diagnostic Code 5243 for 
incapacitating episodes of IVDS having a total duration of at 
least six weeks during the past 12 months.

As described above, the Veteran has some range of motion in 
his lumbosacral spine at the time of the most recent VA C&P 
examination.  The medical evidence of record is also 
completely negative for either favorable or unfavorable 
ankylosis during any period of time that is covered by this 
appeal.  In particular, the July 2007 VA C&P examiner 
explicitly found no objective medical evidence of a fixed 
deformity or ankylosis.  Accordingly, the Veteran is not 
entitled to an evaluation in excess of 40 percent for his 
service-connected back disability under the General Formula.  
Likewise, the objective medical evidence of record did not 
show that the Veteran experienced incapacitating episodes 
such that an evaluation in excess of 40 percent was in order 
under Diagnostic Code 5243 for any period of time covered by 
this appeal.  Accordingly, the Veteran is not entitled to an 
evaluation in excess of 40 percent for any period of time 
covered by this appeal.  

The Board has also considered whether separate ratings are 
warranted for any neurological abnormalities associated with 
the Veteran's service-connected back disability, including 
but not limited to bowel or bladder impairment.  The Board 
notes that the Veteran self-reported symptoms of numbness, 
tingling, and/or radiating pain in his legs and groin 
beginning in March 2003.  The Veteran repeatedly denied 
having any bowel or bladder abnormalities.  Here, the Veteran 
is capable of reporting symptoms such as numbness or tingling 
in the legs and groin, but the Veteran is not competent 
(i.e., professionally qualified) to offer an opinion as to 
the cause of this claimed condition or its relationship to 
his service-connected back disability, if any.  See Espiritu 
and Jandreau, supra.  

The Veteran was subsequently diagnosed as having intermittent 
right sciatica of the right lower extremity at the time of 
the September 2004 VA C&P examination, but the examiner 
provided no additional medical commentary or rationale to 
support the claimed diagnosis.  Instead, a careful review of 
the September 2004 examination report showed that the Veteran 
self-reported the claimed neurological symptoms to the 
examiner at that time.  The sensory examination was normal, 
the straight leg raise was negative, deep tendon reflexes 
were 2+, and there was no atrophy, motor impairment or 
weakness. 

Evidence that is simply information recorded by a medical 
examiner, unenhanced by additional medical comment by that 
examiner, does not constitute "competent medical evidence" 
and a bare transcription of lay history is not transformed 
into "competent medical evidence" merely because the 
transcriber happens to be a medical professional.  See Howell 
v. Nicholson, 19 Vet. App. 535, 539 (2006); LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Although the Veteran in this 
case was diagnosed as having intermittent right sciatica of 
the lower extremity in the September 2004 VA C&P examination 
report, this diagnosis appears to be based on symptoms 
provided to the examiner by the Veteran at the time of the 
examination.  The examiner provided no additional commentary 
or rationale to support the claimed diagnosis.  As such, the 
Board attaches limited probative value to the September 2004 
VA examiner's "diagnosis," particularly where, as here, 
neurological, motor, and sensory examinations administered in 
November 2003, September 2004, August 2005, and July 2007 in 
conjunction with the Veteran's VA C&P examinations were 
normal.  Therefore, the Board finds that the preponderance of 
the evidence is against finding that a separate evaluation 
for the Veteran's claimed neurological impairment is 
warranted.

The Board has also considered the guidance of 38 C.F.R. 
§§4.40, 4.45, 4.59, and Deluca v. Brown, 8 Vet. App. 202 
(1995).  The Board acknowledges that the Veteran's service-
connected back disability is manifested by objective medical 
evidence of painful limitation of motion, tenderness, 
weakness, and fatigability.  The July 2007 VA examiner also 
noted that the Veteran's reduced range of motion was not 
normal based on age, body habitus, and other factors.  
However, there is no objective clinical indication that the 
Veteran's symptoms result in an additional functional loss 
due to flare-ups, fatigability, incoordination, or pain on 
repetitive movements to a degree that would support a rating 
in excess of the currently assigned evaluation.  See DeLuca, 
supra.  On the contrary, VA C&P examiners in November 2003, 
September 2004, August 2005, and July 2007 specifically 
stated that there was no additional range of motion lost due 
to pain, weakness, fatigue, incoordination, or lack of 
endurance following repetitive use.  Therefore, the Board 
finds that the currently assigned staged rating is proper.  
The Veteran, regrettably, is not entitled to an evaluation in 
excess of 10 percent for any period covered by this appeal 
that is prior to July 12, 2007, or in excess of 40 percent 
thereafter.

The Board further finds that there is no evidence that the 
manifestations of the Veteran's service-connected back 
disability are unusual or exceptional to demonstrate that the 
rating schedule is inadequate for determining the proper 
level of disability.  Associated with the Veteran's claims 
file is an October 2005 letter from the Veteran's employer.  
Specifically, the letter indicated that the Veteran requested 
the opportunity to perform certain duties at a baggage 
checkpoint.  It was noted that following a "prolonged 
absence," the Veteran was previously assigned only to work 
in the passenger screening area because of his inability to 
satisfy the requisite physical requirements necessary to work 
in other areas of the airport.  In May 2006, the Veteran was 
advised of his employer's proposal to terminate the Veteran's 
employment at the airport because he was unable to meet the 
physical requirements and duties as a security officer.  
(Emphasis added).  Shortly thereafter, the Veteran underwent 
thoracolumbar intervertebral fusion surgery.  There is no 
evidence of record to show that the Veteran was fired from 
his job at the airport or that he was reassigned to different 
duties post-surgically as a result of his service-connected 
back disability.  Rather, the Veteran reported as recently as 
June 2007 that he continued to work at the airport handling 
bags and performing other duties.  And, the Veteran also 
indicated at the time of the July 2007 VA C&P examination 
that he missed less than one week of work since the surgery.  
As there is no indication in the record as to why the 
Veteran's case is not appropriately rated under the schedular 
criteria, extraschedular consideration is not warranted in 
this case.  Moreover, the Veteran's complaints and the level 
of severity of the condition are reasonably described by the 
rating schedule.  Therefore, the Board finds that the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 
22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 
Vet. App. 237 (1996).

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  38 
U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); 
Alemany v. Brown, 9 Vet. App. 518 (1996).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the Veteran and his 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the Veteran of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the Veteran is 
expected to provide.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

For an increased compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the Veteran that, to 
substantiate a claim, the Veteran must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the Veteran's employment and 
daily life.  Vazquez-Flores v. Peake, 22. Vet. App. 37 
(2008).  Further, if the Diagnostic Code under which the 
Veteran is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the Veteran demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the Veteran's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
Veteran.  Additionally, the Veteran must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from non-compensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the Veteran may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43-4.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.

The Veteran was not provided with proper VCAA notice in this 
case.  In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007), the United States Court of Appeals for the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
Veteran.  The Federal Circuit stated that requiring the 
Veteran to demonstrate prejudice as a result of any notice 
error was inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-Veteran benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial unless VA can show 
that the error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the Veteran, see Vazquez-Flores, 22 Vet. App. at 48-9 
("[a]ctual knowledge is established by statements or actions 
by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, 22 Vet. App. at 56.

In this case, the Board finds that any notice errors with 
respect to the information and evidence needed to 
substantiate the Veteran's increased rating claim for a back 
disability did not affect the essential fairness of the 
adjudication.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006).  

In October 2003, the Veteran was advised to submit evidence 
showing that his service-connected back disability increased 
in severity.  For example, the Veteran was encouraged to 
submit a statement from a doctor that contained physical and 
clinical findings, results of laboratory tests or x-rays, 
statements from other individuals who were able to describe 
from personal knowledge and observations the way in which the 
Veteran's disability became worse, recent Social Security 
determinations, and VA or private treatment records which 
documented ongoing treatment for his disability.  The Veteran 
was also advised in the April 2006 statement of the case 
(SOC) of the rating criteria outlined in 38 C.F.R. § 4.71a, 
Diagnostic Code 5242 and DeLuca, supra.  

The Veteran received additional, albeit incomplete notice, in 
June 2008 pursuant to the Court's decision in Vazquez-Flores.  
In particular, the Veteran was advised of the information and 
evidence necessary to establish a disability rating and he 
was provided notice that specific test or measurement results 
would be considered when assigning a disability rating.  The 
Veteran was also encouraged to submit evidence showing the 
impact of the service-connected back disability on his 
employment and activities of daily living by submitting 
statements from employers about job performance, lost time, 
information regarding how the disability affected his ability 
to work, and any other evidence showing "exceptional 
circumstances" related to the Veteran's disability.  
Additionally, the Veteran has made specific arguments during 
the pendency of this appeal in which he attempted to show 
that his service-connected back disability increased in 
severity.  See Veteran's July 2004 Statement in Support of 
Claim; May 2006 Substantive Appeal.  

The Board acknowledges that the Veteran was not provided 
notice pursuant to Dingess/Hartman of the information and 
evidence necessary to establish an effective date for the 
disability on appeal.  However, the Board finds that this 
omission did not prejudice the Veteran since no effective 
date will be assigned in this case.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Nevertheless, the Veteran has demonstrated his affirmative 
understanding, i.e., he had actual knowledge of what was 
necessary to substantiate his increased rating claim given 
his contentions and the evidence of record.  Thus, the 
purpose of the notice, to ensure that he had the opportunity 
to participate meaningfully in the adjudication process, was 
not frustrated because he had actual knowledge of what was 
necessary to substantiate his claim prior to the Board's 
consideration of this matter, ensuring the essential fairness 
of the adjudication.  Moreover, based on the notices provided 
to the Veteran, the Board finds that a reasonable person 
could be expected to understand what information and evidence 
is required to substantiate his claim.  

In sum, the Board finds that any deficiency in the notice to 
the Veteran or the timing of the notice is harmless error.  
The presumption of prejudice on the VA's part has been 
rebutted in this case by the following: (1) the Veteran 
clearly has actual knowledge of the evidence he is required 
to submit in this case based on his contentions and the 
communications sent to the Veteran over the course of this 
appeal; and (2) based on the Veteran's contentions and the 
communications over the course of this appeal, he is found to 
be reasonably expected to understand from the notices 
provided what was needed.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issues has been obtained.  
The Veteran's service treatment records have been obtained.  
The Veteran's post-service treatment records have been 
obtained.  The Veteran was also afforded numerous VA C&P 
examinations in connection with the current claims.  
Accordingly, the Board finds that VA has complied, to the 
extent required, with the duty-to- assist requirements found 
at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). 

	(CONTINUED ON NEXT PAGE)



ORDER

An evaluation in excess of 10 percent for a herniated disc, 
L5-S1, with degenerative disc spondylosis and degenerative 
arthritic changes is denied for any period of time that is 
covered by this appeal prior to July 12, 2007.

An evaluation in excess of 40 percent for a herniated disc, 
L5-S1, with degenerative disc spondylosis and degenerative 
arthritic changes is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


